Name: COMMISSION REGULATION (EEC) No 2561/93 of 16 September 1993 concerning the stopping of fishing for cod and haddock by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: Europe;  fisheries;  economic geography;  maritime and inland waterway transport
 Date Published: nan

 18 . 9 . 93 Official Journal of the European Communities No L 235/17 COMMISSION REGULATION (EEC) No 2561/93 of 16 September 1993 concerning the stopping of fishing for cod and haddock by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3925/92 of 20 December 1992 allocating, for 1993 , certain catch quotas between the Member States for vessels fishing in Faroese waters (3) provides for cod and haddock quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stock subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod and haddock in Faroese waters by vessels flying the flag of a Member State or registered in a Member State have reached the quota allo ­ cated for 1993, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod and haddock in Faroese waters by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the quota allocated to the Community for 1993 . Fishing for cod and haddock in Faroese waters by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 207, 29 . 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2 . (3) OJ No L 397, 31 . 12. 1992, p. 63.